Citation Nr: 0704923	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-19 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on March 7, 
2004.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1951 to October 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 determination by Department of 
Veterans Affairs (VA) Medical Center (MC) in Muskogee, 
Oklahoma.  The appellant had a video hearing before the Board 
in February 2006 at the Regional Office (RO) in Muskogee, 
Oklahoma and the transcript is of record.


FINDINGS OF FACT

1.  The veteran was 100 percent service-connected for 
pneumoconiosis as of July 1, 2000.

2. The medical evidence shows that the veteran was treated at 
St. John Medical Center Emergency Department on March 7, 2004 
for acute gastroenteritis. 

3. A VA doctor later opined that it was reasonable for the 
veteran to seek immediate care on March 7, 2004 given his 
condition at the time coupled with his marginal lung reserve.

4. The private hospital is located within 5 miles of the 
veteran's home whereas the nearest VA medical center is 
located within 40 miles of the veteran's home and therefore 
was not a feasible option on March 7, 2004. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency care provided at a 
non-VA facility on March 7, 2004 have been met. 38 U.S.C.A. 
§§ 1725, 1728, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is 100 percent service-connected for 
pneumoconiosis (lung condition). According to his medical 
records, he currently has severe chronic obstructive 
pulmonary disease (COPD) and lung cancer, in remission. 

The veteran claims that on the evening of March 6, 2004 he 
developed abdominal cramps, vomiting and nausea, which 
aggravated his lung condition making it difficult to breathe. 
The symptoms worsened until he finally was rushed to a local 
private emergency room around 1:00 AM March 7, 2004. The 
veteran alleges that the local VA outpatient clinic in Tulsa 
was closed and that the recording instructed veterans to 
proceed to a local emergency room or dial 911 in case of 
emergency. The veteran was admitted and treated for acute 
gastroenteritis at St. John Medical Center (St. John's) and 
released the same day once the symptoms subsided. 

In general, to establish eligibility for payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions. There 
must be a showing that:

        (a) The care and services rendered were either:

        (1) for an adjudicated service-connected 
disability, or
(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or
(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.48(j); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility. Zimick, 11 Vet. App. at 49; 
see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), 
citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. 
Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA. 
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The Board notes that the Veterans Millennium Health Care and 
Benefits Act, which became effective in May 2000, also 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non- 
Department facility to those veterans who are active 
Department health-care participants (enrolled in the annual 
patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 
1725.

In this case, as will be more thoroughly explained below, the 
veteran is eligible for reimbursement under 38 U.S.C.A. § 
1728 and therefore consideration of § 1725 is irrelevant. 

The veteran was treated on March 7, 2004 for acute 
gastroenteritis, a non-service connected condition. The 
veteran testified in February 2006, however, that the 
gastroenteritis was aggravating his lung condition, which is 
the reason he deemed his condition emergent. In support of 
the veteran's allegations, VA doctor, Dr. Bialas-Potts, in a 
January 2005 statement opined as follows: 
	
[The patient] has marginal lung reserve and it is likely 
that with acute gastroenteritis his respiratory status 
would be compromised additionally. 

Under 38 U.S.C.A. § 1728(a)(3) non-VA medical treatment can 
be reimbursed for care and services of "any disability of a 
veteran who has a total disability, permanent in nature, 
resulting from a service-connected disability." Id. 
(emphasis added). In light of Dr. Bialas-Potts' statement, 
the Board concludes the veteran's lung condition aggravated 
his condition on March 7, 2004 and, therefore, application of 
§ 1728 is appropriate. 

The crucial inquiry, then is whether the other two criteria 
of § 1728 are met. The Board concludes they are. The veteran 
was driven by his son from his home the day of his March 7, 
2004 treatment. His home was about 40 miles away from the 
nearest VA medical center, and within 5 miles of the private 
hospital where he received treatment. In a true emergency, 
therefore, a VA medical center would not be a feasible 
option.

Ultimately, the AOJ denied the appellant's claim finding 
that, "Care and services were not rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health" and, therefore, "VA facilities were 
feasibly available to provide the care."

Under § 1728, a "medical emergency" must be of such a 
nature that delay in obtaining treatment would have been 
hazardous to life and health. See 38 U.S.C.A. § 1728(b); 
Zimick, 11 Vet. App. at 49. The Court has held that "medical 
emergency" is a medical question best answered by a 
physician.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995).

The notes from St. John's regarding the veteran's treatment 
on March 7, 2004 indicate the veteran received noninvasive 
ventilation (NIV) and IV medication for his dry heaves with 
cramping. His symptoms thereafter subsided, although he left 
the hospital with mild nausea. The veteran was diagnosed with 
acute gastroenteritis and his history of COPD was noted. The 
treating physician did not make a specific finding regarding 
the emergent nature of the treatment.

The only medical opinion specifically proffered on this 
subject is by VA Doctor, Dr. Bialas-Potter. In a January 2005 
statement, Dr. Bialas-Potter opined as follows:

[The patient] has marginal lung reserve and it is likely 
that with acute gastroenteritis his respiratory status 
would be compromised additionally. This additional 
compromise could make it such that he would feel that he 
needed to be seen immediately for care. In Tulsa. He may 
well have felt so short of breath that he would not be 
able to make it to the nearest VA facility. In Muskogee. 
An hour away.

The private treatment notes do not conclusively paint a 
picture of an emergency situation. Similarly, Dr. Bialas-
Potter does not definitively conclude that the veteran's 
condition was emergent in nature. Rather, Dr. Bialas-Potter 
opines that it was at least reasonable for the veteran to 
deem his condition emergent and seek closer private treatment 
rather than risking the 40 mile drive.

At the very least, the medical evidence render the claim in 
equipoise and as such the benefit of the doubt is in favor of 
the claimant. 38 C.F.R. § 3.102. Therefore, based on the 
foregoing, the Board concludes that the appellant is entitled 
to reimbursement for the veteran's non-VA medical treatment 
for March 7, 2004. 



ORDER

Reimbursement for medical treatment at St. John Medical 
Center Emergency Department on March 7, 2004, under the 
provisions of 38 U.S.C.A. § 1728, is granted.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


